Citation Nr: 1046357	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  02-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1968 to December 1970.  The case is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from a March 2002 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, declined to reopen a claim of service 
connection for a psychiatric disorder.  In a decision issued in 
October 2003, the Board denied the Veteran's claim to reopen.  
The Veteran appealed that decision to the Court.  In July 2006, 
the Court issued a decision and order that vacated the October 
2003 Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in the 
Court's decision.  In September 2008, the Board remanded the case 
to satisfy notice requirements in accordance with the Court's 
decision.  In May 2010, the Board reopened the Veteran's claim of 
entitlement to service connection for a psychiatric disorder and 
remanded it for additional development. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 


REMAND

In the May 2010 Board remand, it was noted that a September 2001 
treatment record from the Richmond VA Medical Center reflected 
that the Veteran had reported attempting suicide in the 1970s by 
overdosing and in 1984 by hanging a t-shirt around his neck.  As 
records of treatment associated with both suicide attempts would 
likely contain pertinent information, the Board instructed the RO 
to "obtain complete records of treatment or evaluation [the 
Veteran] received in association with/following his suicide 
attempts in the 1970s and in 1984."  On close review from the 
file, it does not appear that this has been done.  A remand by 
the Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A review of the evidence associated with the claims file since 
the Board's May 2010 remand shows that the Veteran has reported 
an additional suicide attempt.  Specifically, on September 2010 
VA examination, he reported attempting suicide in or around 1982 
when he stole an automobile and was apprehended by the police in 
Midland, Texas.  He also reported attempting suicide in 1983 by 
trying to hang himself while in the custody of authorities from 
Alberta, Calgary, after being arrested for attempting to rob a 
bank.  While the 1983 event appears to reference the previously 
noted 1984 suicide attempt, the 1982 event is a newly reported 
attempt of suicide.  Therefore, on remand, the RO should secure 
for the record (if available) records of treatment associated 
with the Veteran's suicide attempts in the 1970s, in 1983/1984, 
and in 1982. 

[The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable (emphasis added) efforts to obtain relevant 
records not in the custody of a Federal department or agency, and 
that it is ultimately his responsibility to ensure that the 
records are received if the RO is unable to obtain them.  See 
also Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist and 
cooperate with the VA in developing evidence; the duty to assist 
is not a one-way street).  He is further advised that governing 
regulation provides that where evidence requested in connection 
with a reopened claim is not received within a year of the 
request, the claim will (emphasis added) be considered abandoned 
(and that the appeal in the matter would be dismissed).  See 
38 C.F.R. § 3.158(a).]

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received for a 
psychiatric disorder, records of which are 
not already associated with the claims file, 
and to provide any releases necessary for VA 
to secure records of such treatment or 
evaluation.  The RO must (as the Board's 
previous remand instructed) obtain complete 
clinical records of all such treatment and 
evaluation from the sources identified by the 
Veteran, specifically including records of 
treatment or evaluation he received in 
association with/following his suicide 
attempts in the 1970s, in 1982, and in 
1983/1984.  If the records are not received 
pursuant to the RO's request, the Veteran 
should be advised that ultimately it is his 
responsibility that these records are 
received.

2. 	The RO must ensure that the 
development requested above is completed in 
entirety, and then re-adjudicate the claim.  
If the Veteran does not respond within one 
year of the RO's request for identification 
of, and releases for, the complete treatment 
records, the RO should apply 38 C.F.R. 
§ 3.158(a).  If the claim remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

